In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated April 14, 2003, which denied his motion, in effect, to vacate an order of the same court dated December 17, 2002, granting the plaintiffs motion to restore the action to the trial calendar “without opposition.”
Ordered that the order is affirmed, with costs.
The defense counsel’s “affirmation in opposition” dated November 7, 2002, submitted on the defendant’s motion, in effect, to vacate the order granting the plaintiff’s motion to restore, failed to set forth a meritorious basis for vacating the order granting the motion to restore. Schmidt, J.E, H. Miller, Ritter, Crane and Skelos, JJ., concur.